Citation Nr: 1418317	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  10-00 064A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION


The Veteran had active military service from February 1967 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to TDIU and granted an initial rating of 30 percent for depression.

The Veteran submitted a notice of disagreement (NOD); he indicated that he was appealing the denial of a TDIU as well as the initial rating for depression.  A statement of the case was issued with regard to both issues; however, in his VA from 9 substantive appeal and in a statement by this representative, it was noted that he was only appealing the denial of TDIU.  The depression issue was not certified to the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disability on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence of record does not contain an explicit opinion as to whether the Veteran's service-connected disability prevents him from securing and following employment for which his education and occupational experience would otherwise qualify him.

Additionally, the Board notes that the claim for a TDIU is inextricably intertwined with the issue of entitlement to an increased rating for depression, which is being referred to the AOJ.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see Bernard v. Brown, 4 Vet. App. 384 (1993); see Harris v. Derwinski, 1 Vet. App. 180 (1991).

Lastly, the Veteran filed an application for Social Security Administration (SSA) benefits in September 2005.  The complete disability determination report is not of record.  Specifically, the rationale statement, SSA-4268-U4/C4 form, has not been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding SSA records to include the complete disability determination report for the Veteran's September 2005 SSA benefit claim, SSA-4268-U4/C4 form.

2.  Schedule the Veteran for a VA examination to assess the severity of his service-connected depression.  The claims file and a complete copy of this remand should be reviewed in association with the examination.  The VA examination report or addendum should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether the service-connected depression, as well as any other disability service-connected at that time, would prevent the Veteran from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him.  

In addition, the examiner is requested to consider the impact any other disability not yet service-connected has, alone, or together with any other disability, on his ability to obtain and maintain employment. 

All opinions expressed should be accompanied by supporting rationale.

3.  Adjudicate the claim for an increased rating for depression.  This issue should not be certified to the Board, unless the Veteran perfects an appeal.

4.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



